DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 07 January 2022 for the application filed 26 March 2020. Claims 1-11 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2018/036543, filed 28 September 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-188107, filed 28 September 2017; JP2018-120565, filed 26 June 2018) under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-9, drawn to a porous hollow fiber membrane, in the reply filed on 07 January 2022 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 January 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Interpretation
	In Claim 4, the limitations “disclosing the separation functional layer has an average pore diameter X in a site of 1 µm to 2 µm far in the thickness direction from the surface at the dense layer side and an average pore diameter Y in a site of 5 µm to 6 µm far in the thickness direction from the surface at the dense layer site” and “X and Y satisfy a relation of 1.5 ≤ Y/X ≤ 5” are interpreted to indicate that the claimed separation functional layer has an asymmetric porous structure wherein the average pore diameter increases further from the dense layer side of the separation functional layer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, there is insufficient antecedent basis for the limitation “the number of foaming points”. Claims 2-9 are also rejected due to their dependence on Claim 1.
Regarding Claim 4, the limitation “either one of surfaces” in the phrase “comprises a dense layer on either one of surfaces thereof in a thickness direction” renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter of the invention. It is unclear which “surfaces” the Applicant is referencing because no explicit “surfaces” have been introduced. The Examiner suggests amending as “comprises a dense layer on either one of the surfaces of the separation functional layer thereof in a thickness direction”.
Regarding Claim 6, a hydrophilic polymer cannot be a resin. A polymer is generally a chemical material whereas a resin is a bulk material, i.e., it is improper to require that “at least one hydrophilic polymer” is selected from a group consisting of various resins.  

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over IWAI et al. (JP 2011036848 A; machine translation referenced herein).
	Regarding Claim 1, IWAI discloses a fluororesin hollow fiber membrane with excellent virus removal performance and pure water permeation performance (pg. 2, last paragraph). The membrane comprises a polyvinylidene fluoride resin separation membrane formed on a support membrane (i.e., a porous hollow fiber membrane comprising a separation functional layer containing a fluororesin; pg. 3, top).
	IWAI is differentiated from the claimed invention in that IWAI fails to explicitly disclose “a gas diffusion amount of 0.5 to 5.0 mL/m2/hr in a diffusion test” and “the number of foaming points of 0.005 to 0.2 per cm2 in a foaming test under an immersion with 2-propanol”. However, these limitations are directed toward (1) characteristic properties of the claimed porous hollow fiber membrane and (2) product-by-process limitations.
Regarding ( 1), as disclosed by the Applicant in the Specification (p0049-0061), the claimed “gas diffusion amount” and “number of foaming points” are indicators of virus removal performance and pure water transmission performance: “[i]n the case where the gas diffusion amount is less than 0.5 mL/m2/hr… a sufficient pure-water permeation performance is not obtained… when the gas diffusion amount is more than 5.0 mL/m2/hr… the sufficient virus removal performance is not obtained” (p0059) and “[i]n the case where the number of foaming points is less than 0.005 per cm2, the pure-water permeation performance becomes slightly low… in the case where the number of foaming points is more than 0.2 per cm2… the sufficient virus removal performance is not obtained” (p0060). Because the claimed invention is directed toward a porous hollow fiber membrane designed for the removal of viral particles while maintaining sufficient pure water permeation (p0015), and because the membrane disclosed by IWAI discloses the same structural and chemical composition as required by Claim 1 and further discloses the use of such a membrane for virus removal and pure water permeation, these “gas diffusion amount” and “number of foaming points” limitations would be anticipated or obvious to one of ordinary skill in the art prior to the effective filing date of the invention. Because the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP §2112.01 I).
Regarding (2), previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 
In view of this holding, as it applies to the instant limitation, the manner by which “a gas diffusion amount” and “[a] number of foaming points” is measured is considered to be product-by-process language: e.g., because they describe how said parameters are measured, e.g., “in a diffusion test” and “in a foaming test under an immersion with 2-propanol”, respectively. Additionally, this limitation is not being given patentable weight because the patentability of the instant claim is determined based on the product itself—as opposed to, say, the explicit instruments or equipment by which the product is characterized. Thorpe supra.
	Regarding Claim 2, IWAI discloses or makes obvious the claimed porous hollow fiber membrane of Claim 1. IWAI further discloses the polyvinylidene fluoride resin separation membrane comprises a three-dimensional network structure (i.e., wherein the separation functional layer has a three-dimensional network structure; pg. 3, top).
	Regarding Claim 3, IWAI discloses or makes obvious the claimed porous hollow fiber membrane of Claim 1. IWAI further discloses in examples separation functional layer thicknesses of 71 µm (pg. 19, bottom; Example 11), 38 µm (pg. 20, bottom; Example 14), and 18 µm (pg. 18, par. 2, Example 7), which read upon the claimed range of the separation functional layer has a thickness of 15 µm or more. Alternatively, IWAI further discloses a thickness range of 3 µm or more and 100 µm or less (pg. 6, middle), which overlaps with the claimed range of a thickness of 15 µm or more and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
	Regarding Claim 5, IWAI discloses or makes obvious the claimed porous hollow fiber membrane of Claim 1. IWAI further discloses in examples separation functional layer average surface pore diameters of 0.020 µm (pg. 19, bottom; Example 11) and 0.020 µm (pg. 20, bottom; Example 14), which read upon the claimed range of the separation functional layer has an average surface pore diameter of 3 nm to 20 nm. Alternatively, IWAI further discloses an average pore diameter of the outermost surface of the separation membrane is 0.01 µm or more and 0.1 µm or less (pg. 6, middle), which overlaps with the claimed range of an average surface pore diameter of 3 nm to 20 nm and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 6, IWAI discloses or makes obvious the claimed porous hollow fiber membrane of Claim 1. IWAI further discloses the use of polymethacrylate and polyacrylate resins to act as “compatibilizers” to immobilize and better retain polyvinylpyrrolidone resins within the polyvinylidene fluoride resin (i.e., the separation functional layer contains at least one hydrophilic polymer selected from the group consisting of a polyvinylpyrrolidone-based resin, an acrylic resin, and a cellulose ester-based resin; pg. 5, middle-bottom; pg. 8, top).
	Regarding Claim 7, IWAI discloses or makes obvious the claimed porous hollow fiber membrane of Claim 6. IWAI further discloses the polyvinylpyrrolidone resin comprises 1 to 20% by weight of the polymer resin (pg. 9, middle), which reads upon the claimed range of the hydrophilic polymer in the separation functional layer has a mass ratio of 1 to 40% by mass.
	Regarding Claim 8, IWAI discloses or makes obvious the claimed porous hollow fiber membrane of Claim 1. IWAI further discloses the membrane comprises a polyvinylidene fluoride resin separation membrane formed on a support membrane (i.e., further comprising a supporting layer; pg. 3, top).
	Regarding Claim 9, IWAI discloses or makes obvious the claimed porous hollow fiber membrane of Claim 1. IWAI further discloses the support membrane is a polyvinylidene fluoride resin (i.e., wherein the supporting layer contains a fluororesin; pg. 3, top).

Claim Rejections - 35 USC § 103
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWAI et al. (JP 2011036848 A; machine translation referenced herein) as applied to Claim 1 above, and further in view of KAYAMA et al. (US PGPub 2017/0266626 A1; earliest publication date WO 2016/031834 A1 of 03 March 2016).
	Regarding Claim 4, IWAI discloses or makes obvious the claimed porous hollow fiber membrane of Claim 1. IWAI further discloses a dense separation functional layer on the membrane wall to advantageously impart a high separation characteristic (pg. 12, bottom). However, IWAI is deficient in explicitly disclosing the separation functional layer has an average pore diameter X in a site of 1 µm to 2 µm far in the thickness direction from the surface at the dense layer side and an average pore diameter Y in a site of 5 µm to 6 µm far in the thickness direction from the surface at the dense layer site and X and Y satisfy a relation of 1.5 ≤ Y/X ≤ 5.
	KAYAMA discloses a porous membrane containing a hydrophobic polymer and hydrophilic polymer having a dense layer and a gradient asymmetric structure (abstract). In an embodiment, the porous membrane is a hollow fiber the separation functional layer has an average pore diameter X in a site of 1 µm to 2 µm far in the thickness direction from the surface at the dense layer side and an average pore diameter Y in a site of 5 µm to 6 µm far in the thickness direction from the surface at the dense layer site).
Given these dimensions, KAYAMA discloses a porous membrane having a dense layer side closer to the outer surface of the porous membrane (e.g., around 2 µm) with a pore size ranging from less than 10 nm to 20 nm and a coarse layer side closer to the inner surface of the porous membrane (e.g., around 6 µm) with a pore size ranging up to 22-32 nm (with a gradient index of 12.0), giving a diameter ratio range of 32/20 up to 22/10, i.e., 1.6 to 2.2, which reads upon the claimed range of 1.5 ≤ Y/X ≤ 5. Such a gradient allows for the coarse layer to advantageously capture as many contaminants as possible to prevent the dense layer from becoming too fouled and thereby improving flux through the membrane (p0124-0125). Thus, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to modify the separation functional layer of Claim 1 disclosed or made obvious by IWAI with such claimed average pore diameter limitations as claimed and as disclosed by KAYAMA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777